Citation Nr: 0116988	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  97-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD) currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from May 1967 to May 1969.  He 
served in combat in Vietnam and received numerous awards and 
medals for his service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) in which it granted service connection for PTSD and 
assigned a rating of 30 percent, effective November 21, 1995.  
The veteran filed a notice of disagreement in January 1997.  
In a rating decision dated in August 1997, the RO increased 
the rating for the veteran's PTSD from 30 percent to 50 
percent, effective November 21, 1995.  In December 1999, the 
veteran sought an increased rating. 

In a rating decision dated in February 2001, the veteran was 
declared incompetent for purposes of managing VA payments.  
38 C.F.R. § 3.353 (2000).


FINDING OF FACT

PTSD is productive of total occupational and social 
impairment.


CONCLUSION OF LAW

PTSD is 100 percent disabling.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in February 1997 and supplemental statements of the 
case in August 1997, October 1998, March 2000, and November 
2000 which informed him of the evidence necessary to 
substantiate his claim and provided him with an opportunity 
to submit additional evidence.  The veteran was provided VA 
psychiatric examinations and his medical records were 
considered in ascertaining his entitlement to his claim.  

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  Thus, the Board finds that VA's duty 
to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Factual Background

In a rating decision dated in July 1996, the RO established 
service connection for the veteran's PTSD and assigned a 
rating of 30 percent, effective November 21, 1995.  In 
January 1997, the veteran filed a notice of disagreement.

In September 1996, severe PTSD was diagnosed and the overal 
GAF was 45.  On October 21, 1996, severe PTSD was diagnosed.  
The current GAF score was 41.  The highest GAF in the past 
year was 45.
 
The veteran reported for a VA psychiatric examination in 
February 1997.  He complained of having nightmares almost 
every night for the last six months involving people chasing 
him as well as flashbacks up to three to four times a day.  
He described daily panic attacks which included symptoms of 
heart palpitations, shortness of breath, shaking, feeling 
like things are closing in on him, feeling like he is going 
to die, sweating, and chest pains.  He stated that he feared 
having a public panic attack and therefore isolates himself, 
except for going to work.  He reported being depressed for at 
least three days for most weeks and some fairly frequent 
suicidal ideation.  He was being treated for PTSD at the time 
of the examination and had been taking Xanax for the about 
eight years.  He had worked at the post office for the past 
25 years and reported being extremely stressed at work.  

The examiner found the veteran's immediate and remote 
memories to be intact.  His speech was emotional and rapid 
and his thought process production was spontaneous and 
overabundant.  His abstract ability was impaired.  His mood 
was self-described as very low and stressed.  The examiner 
evaluated his mood as anxious and fearful, his range of 
affect as somewhat restricted, his judgment intact, and his 
insight poor.  The diagnoses were chronic PTSD; recurrent 
major depressive disorder; and panic disorder with 
agoraphobia.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 50.  In March 1997, he was 
admitted to a VA hospital.  He reported stress at home and 
work.  Reportedly, he was to be written up at work after an 
argument and a threat.  He had good grooming, and was also 
cooperative.  There was no psychomotor relaxation, affect was 
appropriate and mood was depressed.  Speech was fluent and 
had a normal tone of delivery.  Memory was intact and 
reasoning was logical.  Current suicidal and homicidal 
thoughts were denied.  He was treated and discharged on March 
28, 1997.  The GAF in the past year was 50.

In May 1997, the veteran testified at a personal hearing.  He 
stated he was having nightmares and would wake up sweating, 
scared and shaking.  He described his relationship with his 
wife as very strained and his relationship with his daughter 
as very good.  He also stated that he was seeking to be 
placed on medical disability at the post office because of 
his PTSD.    

In a note dated in May 1997, the examiner assigned a GAF 
score of 21.  In a rating decision dated in August 1997, the 
RO increased the veteran's rating to 50 percent, effective 
November 21, 1995.  

The veteran presented for a VA examination in October 1998.  
The veteran was continuing outpatient treatment at the VA 
medical center.  His chief complaint was panic attacks 
manifested by heart palpitations, sweating, and shaking.  He 
reported being hospitalized twice in the last year for panic 
attacks.  He also complained of combat and violence-related 
nightmares occurring every night as well as daily flashbacks.  
He expressed problems with isolation and depression.  He 
reported experiencing suicidal ideation all of the time.  

The examiner found no significant change in the medical 
history since the previous examination.  The veteran was 
still working at the post office and still expressed feelings 
of stress at work.  His speech was emotional and his thought 
process production was spontaneous and overabundant.  His 
concentration was poor, his mood was anxious and fearful, his 
range of affect was restricted, his judgment was intact, and 
his insight was poor.  Diagnoses were chronic PTSD; panic 
disorder with agoraphobia; and recurrent major depressive 
disorder.  The examiner assigned a GAF score of 45.

On October 19, 1998, he was alert, oriented, had very 
depressed affect and some tears.  His mood was depressed.  He 
was rational and not homicidal.  Severe PTSD was diagnosed.

In November 1999, the veteran suffered a stroke which 
permanently disabled him.  In a progress note dated in 
February 2000, the veteran was seen with his wife.  The 
examiner noted that the veteran's stroke had left him with 
severe aphasia, poor memory, increased anxiety, poor sleep, 
and a tendency to wander if not supervised.  The veteran was 
able to answer yes and no questions.  He reported worsened 
anxiety, poor sleep, nightmares, panic attacks, poor 
appetite, upset stomach with his anxiety, and weight loss.  
He was taking Zoloft and Xanax.  He acknowledged a down mood, 
anxiety, and appeared dysphoric.  He had very minimal speech 
due to his aphasia.  The impression was panic disorder 
exacerbation since stroke and decreased Xanax dose; PTSD 
exacerbation since stroke and decreased Xanax dose; 
depressive D/O due to stroke; and dementia due to stroke.  
The examiner assigned a GAF score of 25, mainly as a result 
of the impairment from his stroke.  

In a rating decision dated in March 2000, the RO denied 
service connection for stroke as secondary to the veteran's 
PTSD and also denied the veteran's request for an increased 
rating for his PTSD.  In a statement dated in July 2000, the 
veteran's spouse claimed that the veteran's PTSD had 
increased in severity, that the veteran could not sleep, and 
that he had struck her twice.  

The veteran reported for a VA examination in August 2000 with 
the same examiner as the February 1997 and February 2000 
examinations.  The veteran was mute throughout the 
examination while his wife provided all of the information.  
His wife stated that she believed her husband had nightmares 
because three to four times a week she heard him yelling 
"the gooks, the gooks."  She reported that the veteran will 
not shave, take a bath, or take care of his personal hygiene 
without assistance.  She stated that he accidentally 
overdosed on prescribed medications three months ago.  She 
reported that the veteran has periods when he will cry three 
or four times a week.  Because of his stroke, the veteran had 
not worked at the post office since November 1999.  The 
veteran's typical daily activities subsequent to his stroke 
consisted of him sitting in a chair and staring.  The 
examiner found that it was not possible to evaluate the 
severity of the veteran's PTSD because of the overriding 
impairment of his communication ability.  The examiner 
assigned a GAF score of 20 which was intended to reflect the 
veteran's gross impairment in communication.  

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor. 38 C.F.R. 
§ 4.3 (2000).

In determining the appropriate disability evaluation for the 
veteran's PTSD, the question to be answered is whether 
manifestations of PTSD meet (or more nearly approximate) the 
criteria for a rating in excess of the currently assigned 50 
percent.  

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (2000).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 50 percent evaluation for PTSD where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and by reason of the 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community: there is evidence of totally 
incapacitating psychoneurotic symptoms bordering on the gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides that 
a 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32 (4th ed. 1994)].  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); also cited in Richard v. Brown, 9 Vet. App. 
266 (1996).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.  The rule in Karnas does not apply 
to case law but only to changes in statutes or regulations. 
Brewer v. West, 11 Vet. App. 228 (1998).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000).


Analysis

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to an evaluation.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the condition addressed has not significantly 
changed and a uniform rating is appropriate in this case.  

The veteran first diagnosed with PTSD in December 1994.  From 
that time until his stroke in November 1999, the veteran had 
been receiving outpatient treatment at a VA medical center.  
Prior to his stroke in November 1999, the veteran 
consistently complained of daily nightmares and flashbacks up 
to three to four times a day as well as daily panic attacks 
that included symptoms of heart palpitations, shortness of 
breath, shaking, feeling like things are closing in on him, 
feeling like he is going to die, sweating, and chest pains.  
He also reported being depressed for at least three days for 
most weeks and frequent suicidal ideation.  The examiners 
found that the veteran's speech was emotional, his thought 
process production was spontaneous and overabundant, his 
concentration was poor, his mood was anxious and fearful, his 
range of affect was restricted, his judgment was intact, and 
his insight was poor.

After his stoke in November 1999, the veteran's condition 
worsened.  The February 2000 progress note showed that the 
veteran's stroke had left him with severe aphasia, poor 
memory, increased anxiety, poor sleep, and a tendency to 
wander if not supervised.  He reported worsened anxiety, poor 
sleep, nightmares, panic attacks, poor appetite, upset 
stomach with his anxiety, and weight loss.  The examiner 
specifically found that the veteran's PTSD was exacerbated by 
his stroke. 

Although the veteran was mute during the August 2000 VA 
psychiatric examination, his wife stated that the veteran had 
nightmares three to four times a week during which he would 
yell "the gooks, the gooks."  The Board notes that the word 
"gook" is a derogatory term used to describe people of 
Asian descent.  She reported that he would not take care of 
his personal hygiene without assistance and that he cries 
three to four times a week. 

Based on the foregoing, it appears that the veteran, even 
prior to his stroke in November 1999, demonstrates symptoms 
of PTSD consistent with those contemplated by a 100 percent 
rating.  There is sufficient medical evidence that shows 
occupational and social impairment; suicidal ideation; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances; and inability to 
establish and maintain effective relationships.  


ORDER

A 100 percent evaluation for PTSD is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits. 




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

